United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-3324
                                  ___________

Janice Rukavina,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Missouri Department of Social           * Western District of Missouri.
Services, Division of Child Support     *
Enforcement; Kathleen Shannon,          *       [UNPUBLISHED]
Supervisor 1; David Damico,             *
Program Director,                       *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: February 5, 1999

                              Filed: February 16, 1999

                                  ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Janice Rukavina appeals from the district court’s1 grant of summary judgment
in favor of her former employer and the manager of her office. Having reviewed the


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
record de novo and the parties’ briefs, we affirm the judgment with regard to Ms.
Rukavina’s disability discrimination claim because she failed to offer sufficient
evidence to create a factual dispute whether she was a “qualified” individual--i.e.,
whether she could perform the essential duties of her position with or without
reasonable accommodation. See Hennenfent v. Mid Dakota Clinic, P.C., No. 98-1992,
1998 WL 901709 (8th Cir. Dec. 29, 1998). As to Ms. Rukavina’s other claims, we
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-